DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because some of the descriptive labels within the drawing are not in the English language. All descriptive text should be translated.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over - 3GPP TSG SA WG2 Meeting #122Bis, in Sophia Antipolis, France (herein after the Sophia reference) in view of  Meeting#122 in San Jose Del Cabo, Mexico (herein after the San Jose reference).

Regarding claim 8, the Sophia reference discloses a secondary management device for a telecommunications network [page1 - AMF3], the secondary management device configured to: share or synchronize with a primary management device, the primary and secondary management devices belonging to a given set of (N+1) management devices, where N≥2 [ page  1, table 1, N=3], the context data relating to a client equipment [AMF1 – page 1 ‘The UE’s context is synchronized between AMF1 and AMF3], and upon receiving a notification that the primary management device has gone off-service [Page 2  lines 7-8 :the serving AMF may route the message to the backup AMF], take responsibility for the client equipment, and send a message to an entity responsible for the registration of the subscribers to the network [page 2 (see the two sets of steps 1 and 2) target AMF (secondary AMF). The peer/other CP NFs and/or 5G AN are the claimed entity]. The Sophia Reference may not explicitly disclose a processor and a memory. However, in the context of a 3GPP system, an AMF implies or inherently comprises the same. 
However, the Sophia reference may not disclose the message may include a list of the client equipment and any other client equipment for which the second management device has taken responsibility. How the UE context information is exchanged between a serving and backup GUAMI/AMF is explicitly indicated as a matter of implementation.
[see conclusion page 2 – entire document directed to the same]. The secondary AMF may include the list of UEs, either explicitly or otherwise, in a single message. Hence, the claimed sending of a list of client equipment and any other client equipment for which the second management device may have well known advantages as shown. Further, the required skill to implement the same would only require routine skill in the art at implied by the Sophia reference.  
Regarding claim 9, the Sophia reference discloses the management device of claim 8, wherein the management device comprises an Access and Mobility Management Function (AMF) or a SMF Session Management Function (SMF) [page1 – AMF claimed alternatively with SMF].

Allowable Subject Matter
Claims 1-7 and 10-14 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476